Filed 9/11/15 P. v. Bell CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B262613

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA102302)
         v.

ALEXIS R. BELL,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
James R. Dabney, Judge. Affirmed.


         Trenton C. Packer, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.
                                             _________________________
        Defendant and appellant Alexis R. Bell appeals from an order denying a petition
for resentencing under Proposition 47 (Pen. Code, § 1170.18).1 We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
        On October 31, 1994, Bell was convicted of first degree residential burglary.
(§ 459.) On January 9, 2015, Bell filed a petition for a reduction of the offense to a
misdemeanor, under Proposition 47. On January 30, 2015, the trial court denied Bell’s
petition because the felony conviction is not for an offense that qualifies for designation
as a misdemeanor under Proposition 47.
                                        DISCUSSION
        After review of the record, appellant’s court-appointed counsel filed an opening
brief which raised no issues and which asked this court to conduct an independent review
of the record, under People v. Wende (1979) 25 Cal. 3d 436, 441. By letter dated June 19,
2015, we advised appellant that he had 30 days to submit by brief or letter any
contentions or argument he wished this court to consider. Appellant has not filed a brief
or letter.
        Proposition 47 reduces certain drug and theft offenses to misdemeanors, unless
committed by ineligible defendants. (People v. Lynall (2015) 233 Cal. App. 4th 1102,
1108.) Proposition 47 thus provides, in part: “(a) A person currently serving a sentence
for a conviction . . . of a felony . . . who would have been guilty of a misdemeanor under
the act . . . had this act been in effect at the time of the offense may petition for a recall of
sentence . . . to request resentencing in accordance with Sections 11350, 11357, or 11377
of the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the
Penal Code, as those sections have been amended or added by this act.” (§ 1170.18,
subd. (a).) None of those sections apply to the crime of first degree burglary. Therefore,
Bell is not eligible for resentencing as a misdemeanant under section 1170.18.




1
        All further undesignated statutory references are to the Penal Code.


                                                2
                                    DISPOSITION
      The order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                       ALDRICH, J.


We concur:


             EDMON, P. J.




             JONES, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3